Name: Commission Regulation (EEC) No 592/91 of 12 March 1991 amending Regulation (EEC) No 986/89 on the accompanying documents for carriage of wine products and the relevant records to be kept
 Type: Regulation
 Subject Matter: beverages and sugar;  documentation;  transport policy;  plant product
 Date Published: nan

 13 . 3 . 91 Official Journal of the European Communities No L 66/ 13 COMMISSION REGULATION (EEC) No 592/91 of 12 March 1991 amending Regulation (EEC) No 986/89 on the accompanying documents for carriage of wine products and the relevant records to be kept THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 71 (3) thereof, Whereas the application of Commission Regulation (EEC) No 986/89 (3), as last amended by Regulation (EEC) No 2776/90 (4), should be facilitated by easing the administra ­ tive burden on consignors of wine products without this prejudicing the scope for the competent authorities to monitor the entry into free circulation of the products in quejstion ; Whereas, with this in mind, batches of wine products of different categories, such as table wine or quality wine produced in a specified region, that are put up in accor ­ dance with Community rules in small containers should be allowed to be accompanied by a single approved commercial document or by a single commercial docu ­ ment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 7 (2) of Regulation (EEC) No 986/89 is hereby replaced by the following : 'A single approved commercial document or a single commerical document may be drawn up to accom ­ pany the joint carriage from any one consignor to any one consignee of :  two or more batches of the same category of products, or  two or more batches of different categories of product, provided they are put up in labelled containers of a nominal volume of not more than five litres fitted with a recognized non-reusable closing device bearing an indication enabling the bottler to be identified.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 353, 17. 12, 1990 , p . 19 . (3) OJ No L 106, 18 . 4. 1989, p. 1 . 4) OJ No L 267, 29. 9 . 1990, p. 30 .